Interim Decision #2175

MATTER OF CHU
In Section 249 Proceedings
A-17528669
Decided by Regional Commissioner December 5, 1972
Where Service action to adjust an alien's status to that of a nonimmigrant
pursuant to the provisions of section 247 of the Immigration and Nationality
Act failed to adhere to the substantive provisions of the governing regulation
(8 CFR 247.11), thereby constituting a denial of due process, the section 247
action was null and void. Hence, the alien's subsequent application for the
creation of a record of lawful admission for permanent residence under section
249 of the Act is denied on the basis he is a lawful permanent resident of the
United States notwithstanding the prior section 247 action.

This matter is before the Regional Commissioner on certification
as provided by 6 CFR 103.4 for review of the District Director's

decision denying the application for status as a permanent resident under section 249 of the Immigration and Nationality Act, as
amended. •
Insofar as pertinent to the present application, section 249
provides for the creation of a record of lawful admission for
permanent residence in the case of an alien who establishes that
he (a) entered the United States prior to June 30, 1948, (b) has had
his residence in the United States continuously since such entry,
(c) is a person of good moral character, and (d),is not ineligible to
citizenship.

The applicant is a 26 year-old unmarried citizen of China born in
Washington, D. C. on November 23, 1946 while his father, KuangChe Chu, was assigned to the Embassy of China in Washington in
a diplomatic status (attache) which exempted him and members of
his family from the jurisdiction of the United States, Thus the
applicant was born not subject to the jurisdiction of the United
States and therefore did not derive United States citizenship
under the Fourteenth Amendment to the Constitution. (See
United States v. Wong Kim Ark, 169 U.S. 649.) He has never
departed from the United States.
The District Director denied the application because he found
that the applicant already had the status of a lawful permanent
resident alien by virtue of his birth in the United States. (Matter of
Huang, 11 I. & N. Dec. 190.)
241

Interim Decision #2175
The applicant's mother is a staff member of the United Nations
holding the post of calligrapher in the Office of Conference Services. In March of 1967 this Service received a routine request from
the United Nations for a change of status for Mrs. Chu to that of a
staff member of the United Nations under section 101(aX15)(GXiv)
of the Immigration and Nationality Act. This request was routinely granted and a new temporary entry record (Form 1-94) was
issued. (Mr. Chu, the applicant's father, at that time was employed
by the Chinese Government Procurement and Service Mission at
New York and entitled to nonimmigrant status under section
101(aX15)(A) of the Act.)
Because the applicant had previously been listed in the passport
of his mother and had by then been issued a passport of his own,
in May of 1967 the United Nations forwarded to this Service the
applicant's passport requesting that he be granted "G-4" status as
a member of Mrs. Chu's household. He was then twenty years of
age. The Service also routinely granted this request and issued a
temporary entry record (Form 1-94) showing a change to "G-4"
status for the duration of such status, apparently not realizing
that the applicant was entitled to status as a permanent resident
of the United States. This action ostensibly resulted in a change of
status from that of a permanent resident to that of a nonimmigrant as provided for in section 247 of the Immigration and
Nationality Act.
Section 247 provides as follows:
.

(a) The status of an alien lawfully admitted for permanent residence shall be
adjusted by the Attorney General, under such regulations as he may prescribe,
to that of a nonimmigrant under paragraph (15)(A), (15)(E), or (15XG) of section
101(a), if such alien had at the time of entry or subsequently acquires an
occupational status which would, if he were seeking admission to the United
States, entitle him to a nonimmigrant status under such sections. As of the date
of the Attorney General's order making such adjustment of status, the Attorney
General shall cancel the record of the alien's admission for permanent residence,
and the immigrant status of such alien shall thereby be terminated.
(b) The adjustment of status required by subsection (a) shall not be applicable
in the case of any alien who requests that he be permitted to retain his status as
an immigrant and who, in such form as the Attorney General may require,
executes and files with the Attorney General a written waiver of all rights,
privileges, exemptions, and immunities under any law or any executive order
which would otherwise accrue to him because of the acquisition of an occupational status entitling him to a nonimmigrant status under paragraph (15)(A),
(15)(E), or (15)(G) of section 101(a).

In the regulations prescribed by the Attorney General for
administering section 247 of the Act, 8 CFR 247.11 reads, insofar
as here pertinent:
Notice. If it appears to a district director that an alien residing in his district,
who was lawfully admitted fur permanent residence, has an occupational statue

242

Interim Decision #2175
described in section 247 of the Act, he shall cause a notice on Form 1-509 to be
served on such alien by personal service informing him that it is proposed to
adjust his status, unless the alien requests that he be permitted to retain his
status as a resident alien and executes and files with such district director a
Form 1-508 (Waiver of Rights, Privileges, Exemptions, and Immunities)* * * *,
within 10 days after service of the notice, or the alien, within such 10-day period,
files with the district director a written answer under oath setting forth reasons
why his status should not be adjusted. The notice shall also advise the person
that he may, * * * * within such period and upon his request have an opportunity to appear in person, in support or in lieu of his written answer, before an
immigration officer designated for that purpose * * * *.
In acting to adjust the status of the applicant in 1967 to that of a

nonimmigrant under section 101(a)(15)(GXiv) of the Act, the Service did not place the applicant or his guardian (the applicant being
then a minor) on notice of its intention to take the action. Neither
was afforded an opportunity to object to the pro,poSed change of
status and offer representations why such, action should not be
taken. They were not afforded the opportunity to file a Form 1-508
(Waiver of Rights, Privileges, Exemptions, and Immunities).
Clearly, the Service failed to adhere to its own published regulations when it purportedly changed the applicant's status.
Numerous court decisions have held that failure of the Service

to adhere to published regulations may deny due process of law.
(Bridges v. Wixon, 326 U.S. 135, 65 S. Ct. 1443, 89 L. Ed. 2103 (1945);
Aceard'i v. Shaughnessy, 347 U.S. 260, 74 S. Ct. 499, 98 L. Ed. 681
(1954); Service v. Dulles, 354 U.S. 363, 77 S. Ct. 1152, 1 L. Ed. 2d
1403 (1957); Fragale v. Rogers, 175 F. Supp. 658 (1959)).
The District Director has decided that the nature of the action
taken in 1967 to adjust the applicant's status was a substantive
violation of published Service regulations resulting in a denial of
due process of law and therefore null and void. Further, he has
concluded that the applicant has never lost his status derived at
birth as a lawful permanent resident alien. We concur with these
conclusions and agree that under the circumstances the application must be denied.
When afforded the opportunity to do so on December 28, 1971,
the applicant executed and filed a Form 1-508 (Waiver of Rights,
Privileges, Exemptions and Immunities) indicating his desire to
retain the status of a lawful permanent resident. Additionally, on

August 24, 1972 he filed an Application to File Petition for
Naturalization which is currently pending.
It is ordered that the application for creation of a record of
lawful permanent residence be denied..
It is further ordered that the applicant be considered to be a
lawful permanent resident of the United States from the date of
his birth on November 23, 1946.
243

